Citation Nr: 1603285	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  10-08 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Evaluation of bilateral pes planus, initially rated as noncompensable.

2.  Entitlement to service connection for a left leg, hip, and/or knee disorder, including as secondary to service-connected bilateral pes planus.

3.  Entitlement to service connection for a right knee disorder.

4.  Entitlement to service connection for a prostate disorder, including as secondary to Agent Orange exposure.

5.  Entitlement to service connection for diabetes mellitus, including as secondary to Agent Orange exposure.

6.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	African American PTSD Association


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The Veteran served on active duty from February 1964 to February 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from March 2008 and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The March 2008 rating decision granted service connection for bilateral pes planus, and assigned a noncompensable disability rating, effective November 30, 2006; this rating decision also denied entitlement to service connection for a left hip disorder, a right knee disorder, PTSD, a prostate disorder, and diabetes mellitus.

The August 2013 rating decision denied entitlement to service connection for left leg and left knee disorders.

The Board observes that the Veteran's initial claim was characterized as entitlement to service connection for PTSD, but that the Veteran has also been diagnosed with major depressive disorder.  As such, the issue on appeal has been recharacterized as entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  

At the Veteran's hearing before the undersigned, the Veteran testified that his claim for service connection of a left leg disorder encompassed his claims for service connection for the left knee and left hip.  As such, the Board will consider the issue on appeal as characterized above.

The issues of entitlement to an increased disability evaluation for bilateral pes planus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not have service in Vietnam and the evidence does not demonstrate that he was exposed to Agent Orange during service.

2.  Diabetes mellitus was not manifest during service or within one year of separation.  Diabetes mellitus is not attributable to service.
 
3.  A left leg, knee, and/or hip disorder was not manifest during service and is not attributable to service.

4.  A left leg, knee, and/or hip disorder is not related (causation or aggravation) to a service-connected disease or injury.

5.  A right knee disorder was not manifest in service and is not attributable to service.

6.   A prostate disorder was not manifest in service or within one year of separation.  A prostate disorder is not attributable to service.

7.  No diagnosis of PTSD is based on fear of hostile military or terrorist activity and the Veteran did not engage in combat with the enemy; the reported stressor events could not be verified.

8.  Major depressive disorder was not manifest in service and is not attributable to service.


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

2.  A left leg, knee, and/or hip disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

3.  A left leg, knee, and/or hip disorder is not proximately due to or a result of a service-connected disease or injury.  38 C.F.R. §§ 3.102, 3.159, 3.310 (2015).

4.  A right knee disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

5.  A prostate disorder was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).

6.  PTSD was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

7.  An acquired psychiatric disorder, other than PTSD, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the agency of original jurisdiction (AOJ) issued notice letters to the Veteran.  These letters explained the evidence necessary to substantiate the Veteran's claims for service connection, as well as the legal criteria for entitlement to such benefits; the Veteran's claim for an increased rating for bilateral pes planus is downstream from his initial claim for service connection.  Nevertheless, the letters also informed him of his and VA's respective duties for obtaining evidence.  The AOJ decision that is the basis of this appeal was decided after the issuance of an initial, appropriate VCAA notice.  As such, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA also has a duty to assist a veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The claims file contains the Veteran's available service treatment records, reports of post-service treatment, and the Veteran's own statements in support of his claims.  The Veteran was afforded VA examinations responsive to the claim for service connection of a left leg, knee, and/or hip disorder.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  The opinion was conducted by a medical professional, following thorough examination of the Veteran, solicitation of history, and review of the claims file.  

Examinations or nexus opinions are not required regarding the claims for service connection of a right knee disorder, diabetes mellitus, and a prostate disorder, as the weight of the evidence demonstrates no related injury, disease, or event during service; regarding the claims for the right knee and diabetes mellitus, there is also no current diagnosed disorder. Therefore, any opinion would be speculative.  For these reasons, a remand to provide the Veteran with medical examinations and/or obtain medical opinions is not required with respect to these claims for service connection.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010).  

The Board also observes that the undersigned VLJ, at the Veteran's September 2015 hearing, explained the concept of service connection, as well as explained the evaluation process.  Potential evidentiary defects were identified and the file was left open to provide an opportunity to submit additional evidence.  The actions of the Judge supplement VCAA and comply with 38 C.F.R. § 3.103. 

The Board has reviewed the Veteran's statements and medical evidence of record and concludes that there is no outstanding evidence with respect to the Veteran's claims.  For these reasons, the Board finds that the VCAA duties to notify and assist have been met.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As diabetes mellitus and prostate cancer are chronic diseases for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.

Diabetes Mellitus and Prostate Disorder

VA laws and regulations provide that, if a Veteran was exposed to Agent Orange during service, certain listed diseases are presumptively service-connected.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A Veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The listed diseases are: AL amyloidosis, chloracne or other acneform disease consistent with chloracne, Type II diabetes mellitus (adult-onset diabetes), Hodgkin's disease, ischemic heart disease, chronic B-cell leukemias, multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, acute and subacute peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx or trachea); and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  In addition, the Secretary of VA has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341-46 (1994); Notice, 61 Fed. Reg. 41, 442-49 (1996); Notice, 72 Fed. Reg. 32,395-32,407 (Jun. 12, 2007); Notice, 74 Fed. Reg. 21,258-21,260 (May 7, 2009); Notice, 75 Fed. Reg. 32540 (June 8, 2010).  

The fact that a Veteran cannot establish entitlement to service connection on a presumptive basis does not preclude him from establishing entitlement on a direct incurrence or other basis.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.304(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

Statements submitted by the Veteran indicate that the Veteran asserts that his diabetes mellitus and prostate disorder were caused by Agent Orange exposure during service in Vietnam.  The Veteran stated that he served in Vietnam on temporary duty for two weeks, due to his work as a medic, but that he was otherwise stationed in Thailand; he also asserted Agent Orange exposure during his service in Thailand.  

In response to the Veteran's statements, the RO obtained his service personnel records.  Significantly, the United States Army and Joint Services Record Research Center (JSRRC), following a search of the personnel records, found that the Veteran did not have service in Vietnam, and that there was no evidence to corroborate his assertion of Agent Orange exposure during his service in Thailand.  VA memorandums dated August 2007 and July 2015 indicate that searches of US Army and JSRRC records, as well as the National Personnel Records Center did not confirm any service in Vietnam or Agent Orange exposure while in Thailand.  Moreover, no awards or decorations denoting combat were listed and none that would denote that the Veteran was in Vietnam were awarded.  The Veteran's personnel file shows that he was in Thailand from August 14, 1965 through February 1966.  The RO also sent the Veteran letters dated January 2007, March 2007, and July 2007, wherein the Veteran was asked to provide relevant and specific information concerning what happened and to describe, with as much detailed information as he could provide.  Likewise, in February 2011, VA requested that the Veteran provide information which would serve to confirm service in Vietnam; however, the Veteran did not reply.  An additional search of the National Archives and Records Administration (NARA) and the National Personnel Records Center (NPRC) indicates that there was nothing in the available personnel records to verify the Veteran's assertions.  

The Board acknowledges that the Veteran submitted a June 2009 DD Form 215 indicating that the Veteran's DD Form 214 was being amended to reflect that the Veteran was awarded the National Defense Service Medal, the Vietnam Service Medal with 2 bronze service stars, the Republic of Vietnam Campaign Medal, and the Republic of Vietnam Gallantry Cross Unit citation with Palm Device.  However, none of these awards serve as proof of service in Vietnam.  The National Defense Service Medal and Vietnam Service Medal are awarded for honorable service (NDSM) and include service in Thailand (VSM).  Likewise, the Republic of Vietnam awards are provided to an entire unit, in accordance with the criteria set by Vietnam; there is nothing to indicate that the individual service member within such a unit is required to have actually served in Vietnam.

As such, there is no evidence that the Veteran had service in Vietnam or was otherwise exposed to Agent Orange.  He has not established a factual foundation establishing exposure to Agent Orange and his assertion of exposure is not credible.  Therefore, exposure to Agent Orange on a presumptive basis is not shown.  He is not entitled to presumptive service connection in accordance with 38 U.S.C.A. § 1116.  

The Veteran's claims of service connection for diabetes mellitus and a prostate disorder must be denied.  

In this case, there is no evidence of diabetes mellitus during active duty or within one year of separation.  Rather, at time of separation, the Veteran denied pertinent pathology.  Furthermore, the endocrine and genitourinary systems were normal; urinalysis was also normal.  The Veteran's medical history does not establish that either diabetes mellitus or a prostate disorder was manifest to a compensable degree in service or within one year of separation.  In short, the evidence fails to establish the presence of pathology during service or within one year of separation. 

More significantly, the Veteran has not provided any medical evidence of treatment, complaints, or diagnoses related to any diabetes mellitus in the years since service.  To this point, the Board points out that the Veteran testified at the September 2015 hearing before the undersigned that he had not been diagnosed with diabetes mellitus; private treatment records from PCP Acute Care confirm that the Veteran denied being diagnosed with diabetes mellitus.  In the absence of disability, there can be no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  

The Board observes that the Veteran also denied being diagnosed with prostate cancer, and that no such diagnosis is of record.  The Board acknowledges that the Veteran has been diagnosed with benign prostate hypertrophy.  The Veteran is competent to report that he has benign prostate hypertrophy, and such statements are confirmed by the record.  In addition, he is competent to report when this disorder was first identified.  However, his statements linking his disability to service is not credible.   See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  In this regard, the Board observes that he testified that his benign prostate hypertrophy was related to a strain in service.  However service treatment records do not show any such strain.  Moreover, no relevant pathology was reported.  His silence as to genitourinary pathology, when otherwise reporting a complete medical history, constitutes negative evidence.  Forshey v. Principi, 284 F.3d 1335 (2002).  As such, the Board finds that the Veteran's report of on-going problems to be inconsistent with the record and not credible.

In sum, there is no indication that the Veteran had service in Vietnam or was otherwise exposed to Agent Orange.  There is also no reliable evidence of diabetes mellitus or linking the Veteran's remote benign prostate hypertrophy to service.  

For the foregoing reasons, the preponderance of the evidence is against the claims for service connection for diabetes mellitus and benign prostate hypertrophy.   The benefit-of-the-doubt doctrine is therefore not for application, and the claims must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).

Left Leg, Hip, and/or Knee Disorder; Right Knee Disorder

The Board notes that, whether service connection is claimed on direct or secondary basis, a necessary element for establishing such a claim is the existence of current disability.  In this case, the Veteran must show that he currently has a left leg, hip, and/or knee disorder and a right knee disorder, due to disease or injury in service or caused or aggravated by service-connected disease or injury.  See Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361-1362 (Fed. Cir. 2001).  

The Board finds that the weight of the evidence is against the existence of a left leg, hip, and/or knee disorder and a right knee disorder.

The Board acknowledges that the Veteran's service treatment records show that the Veteran complained of knee and hip pain related to his fallen arches in January 1966, and that he complained of knee and foot trouble at his separation examination, but points out that the Veteran denied experiencing swollen and painful joints, bone or joint deformities, and arthritis.  Upon examination, his musculoskeletal system and lower extremities were normal.  

Nonetheless, the Veteran has not been treated for or diagnosed with a right knee disorder.  At the July 2013 and March 2014 VA examinations, as well as during his testimony before the undersigned, the Veteran denied experiencing problems with his right knee.  

Moreover, the July 2013 and March 2014 examination reports indicate that the Veteran does not currently have a left leg, hip, and/or knee disorder.  

In this regard, the Veteran has not provided any medical evidence of treatment, complaints, or diagnoses related to any left leg, hip, and/or knee disorder, in the years since service.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).   In fact, the Veteran has made no assertions of left leg, hip, and/or knee or right knee symptomatology related to his service except as it relates to his claims for service connection.  See Pond v. West, 12 Vet. App. 341 (1999).  As such, the Board finds that the Veteran's report of on-going problems to be inconsistent with the record and not credible.

To the extent that the Veteran reported a history of knee and hip pain related to his feet during service, the Board notes that he is competent to report symptoms and whether he has received diagnoses, including when he was first treated or diagnosed.  No diagnoses related to a left leg, hip, and/or knee disorder, or right knee were reported, however.  See Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).   

To the extent that there are lay statements asserting that the Veteran has a left leg, knee, and/or hip disorder or a right knee disorder related to an in-service injury or illness, the Board finds that the probative value of the general lay assertions are outweighed by the absence of medical evidence of record showing any current left leg, knee, and hip or right knee pathology, disease, or residuals of injury.  Moreover, nothing suggests a relationship between his service and the claimed disorders.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  The Board points out that the Veteran denied making any related complaints or that he has sought treatment in the years since service; for example, treatment records from PCP Acute Care indicate that the Veteran denied having any musculoskeletal complaints. 

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has noted that in order for a veteran to qualify for entitlement to compensation under those statutes, he or she must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  See Brammer, supra.  The Board again notes that service connection requires the establishment of a current disability and evidence of a disease or injury in service.  Here, we are faced with nothing more than post service complaints.   He has not presented credible evidence of in-service disease or injury and he has not presented competent evidence of post-service pathology (diagnosis) to account for the lay complaints.

As the Veteran does not currently have a left leg, knee, and/or hip disorder or a right knee disorder, the Board finds that the Veteran's service-connected disabilities could not cause or aggravate the Veteran's claimed left leg, hip, and knee disorder or his claimed right knee disorder.

The Board finds that the preponderance of the evidence is against the claims for a left leg, knee, and/or hip disorder and a right knee disorder, and the claims must be denied.  

Acquired Psychiatric Disorder, to include PTSD

There are particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f) and 38 C.F.R. § 4.125 (2015) (requiring PTSD diagnoses to conform to the DSM-IV/V).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f)(1).  See also 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat Veterans).  A finding that the Veteran engaged in combat with the enemy, however, requires that the Veteran participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality, and does not apply to veterans who served in a general "combat area" or "combat zone" but did not themselves engage in combat with the enemy.  See VAOPGCPREC 12-99 (October 18, 1999).  

Effective July 13, 2010, 38 C.F.R. § 3.304(f) was amended to reduce the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  See 75 Fed. Reg. 39843-01 (July 13, 2010), codified at 38 C.F.R. § 3.304(f)(3).  The amendment provides that, if a stressor claimed by a veteran is related to the veteran's fear of hostile military activity, and a VA psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, a veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor, as long as the claimed stressor is consistent with the places, types, and circumstances of the veteran's service and there is no clear and convincing evidence to the contrary.  Id.  "Fear of hostile military activity" is defined to mean that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.  The list of examples of such an event or circumstance specifically includes attack upon friendly military aircraft, vehicle-imbedded explosive devices, and incoming artillery, rocket, or mortar fire.

In Patton v. West, 12 Vet. App. 272 (1999), the Court held that special consideration must be given to claims for service connection for PTSD based on personal assault.  In particular, the Court held that the provisions in VA's Adjudication Manual which addressed PTSD claims based on personal assault are substantive rules which are the equivalent of VA regulations and must be considered.  See also YR v. West, 11 Vet. App. 393, 398-99 (1998).  Moreover, evidence other than the Veteran's service records can corroborate the occurrence of a claimed in service stressor based on personal assault.  See 38 C.F.R. § 3.304(f)(5).  

Service treatment records do not show any complaints, treatment, or diagnoses of an acquired psychiatric disorder, including PTSD.  The Board acknowledges that the Veteran reported experiencing nervous trouble at separation, but points out that he denied experiencing depression and anxiety, sleep impairment, and memory loss at that time.   His separation examination report indicates that his psychiatric evaluation was normal.

Statements submitted by the Veteran and reported at the September 2015 hearing before the undersigned indicate that his stressors included an assault related to his status as a conscientious objector during service and that he was exposed to dead and injured soldiers while working as a medic in Thailand.  He also claims that he had temporary duty as a medic in Vietnam.

As previously discussed, in response to the Veteran's statements, the RO obtained his service personnel records.  Additionally, the RO attempted to confirm the Veteran's alleged stressor events.  The RO appropriately requested additional information, including names of individuals involved, if any, and the approximate dates and locations of the reported service events.  

Significantly, the Veteran did not respond to the RO's request such that the RO could search the JSRRC in an effort to provide verification of the alleged stressor events.  In July 2007, a formal finding of a lack of information required to corroborate stressors was made; the RO found that the events described by the Veteran were insufficient to send to JSRRC and the NARA, or to permit a meaningful search of Army records.  The RO noted that it asked for additional detail as to personal trauma as reported in VA treatment records, and requested additional details as to his allegations regarding his service in Thailand and alleged service in Vietnam.  The Veteran's stressors were deemed to be too vague or otherwise incapable of being verified.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wants help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence").  

Regarding the Veteran's report of service in Vietnam, he provided no verification, despite notification of the evidentiary defect by the RO; a search of all available personnel records, NARA, JSRRC, and the NPRC failed to corroborate his assertion of service in Vietnam.

The Board notes that the Veteran had active service during a period of war.   The Veteran's DD Form 214 reflects that his military occupational specialty was as a medic; he had foreign and/or sea service.  Additional service personnel records confirm the Veteran's status as a conscientious objector during his service.  The Veteran does not allege, and the evidence does not demonstrate that the Veteran engaged in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2014) are not applicable.  

An October 2006 note from Dr. S states that the Veteran is a Vietnam veteran with PTSD.  

A June 2007 VA examination report indicates that the VA examiner concluded that the Veteran met the DSM-IV criteria for a diagnosis of PTSD.  No rationale or details were provided; the VA examiner stated that the Veteran's stressor was that which was verified by the RO.

A May 2008 letter from a VA physician indicates that the Veteran had been diagnosed with PTSD and major depressive disorder by his private psychiatrist in 2006, and began treatment at VA in 2007.  The VA physician noted that the Veteran reported that he encountered dead and dying soldiers while working as a medic in Vietnam and Thailand.  

An October 2010 letter from a social worker at the Veterans Resource Center indicates that the Veteran met the criteria for a diagnosis of PTSD based on the harassment he experienced as a conscientious objector during his miliary service.

The Veteran was afforded another VA examination in March 2014.  Following a review of the entire claims file and a mental status examination, the VA examiner concluded that the Veteran did not meet the DSM-V criteria for a diagnosis of PTSD; the VA examiner found that the Veteran instead met the criteria for a diagnosis of major depressive disorder.  The VA examiner concluded that the Veteran's major depressive disorder was unrelated to service, and that it was more likely related to personal issues, including his retirement.

The Board finds that, in this Veteran's case, the claimed in-service stressful events have not been independently verified by credible supporting evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (1997) (in evaluating the evidence and rendering a decision on the merits, the Board is required to assess the credibility and probative value of proffered evidence in the context of the record as a whole).

Although there is reported to be a diagnosis of PTSD, the diagnosis is not based upon a corroborated stressor or an exception to the requirement for a corroborated stressor.  Additionally, with regard to the recent amendment codified at 38 C.F.R. § 3.304(f)(3), the Veteran is not shown to have been exposed to any hostile military or terrorist activity.  The Board reiterates that the Veteran's diagnosis was based on his report of symptoms and not a confirmed in-service stressor.  

Although the June 2007 VA examination report states that the Veteran has PTSD, the VA examiner expressly relies on the Veteran's stressor being that which was verified by the RO; however, no stressor event was verified.  Moreover, the October 2006 letter states that the Veteran's PTSD was attributable to service in Vietnam, the May 2008 opinion was based on the diagnosis provided in the October 2006 letter from Dr. S and the Veteran's report of service in Vietnam.  However, these reports of diagnoses lack details, including the symptoms and stressors to support a diagnosis.  In this regard, the Board finds that these diagnoses were solely based on the Veteran's report of service in Vietnam, which has not been corroborated.  As such, these opinions lack probative value.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (stating that factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion).  

Although the October 2010 letter found that the Veteran's PTSD was due to harassment due to his conscientious objector status, the Board does not find this opinion to be probative, as it is inconsistent with the actual factual record, which does not show that the Veteran was harassed in service.  Moreover, the Board points out that the March 2014 VA examiner found that this was not a sufficient stressor event to meet criteria A of the DSM-V criteria for a diagnosis of PTSD.  The Board also observes that the December 2009 PTSD screening report does not show that the Veteran reported a stressor event at that time, other than a vague allegation of personal assault, which has not been confirmed; the VA examiner based the diagnosis on a report of symptoms and did not discuss a stressor event.  The Board may not accept the medical diagnoses to the extent that they are not supported by the medical evidence or based upon an inaccurate factual background.  Black v. Brown, 5 Vet. App. 177 (1993); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant that have been previously rejected).   

As noted above, entitlement to service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a confirmed stressor event, and medical evidence linking the stressor event to the Veteran's PTSD.  Here, there is no confirmed stressor event in service.  With regard to the recent amendment codified at 38 C.F.R. § 3.304(f)(3), the fact remains that he does not have a diagnosis of PTSD related to service.  In regard to the change to 38 C.F.R. § 3.304, it does not assist the Veteran.  He did not experience, witness or confront an event or circumstance that involved actual death or injury or the integrity of another within the meaning of the regulation.  There was no actual threat to him of injury or death and he has provided nothing credible in this regard.  See Hall v. Shinseki, 717F.3d 1369 (2013).

To the extent that the Veteran was diagnosed with major depressive disorder, there is no evidence of psychiatric disability in service or for many years thereafter, and the Veteran did not assert that his psychiatric symptomatology was related to his service until he filed his claim for service connection.  See Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration the veteran's statements, it may consider whether self-interest may be a factor in making such statements).  

The Board reiterates that there is simply no indication of any related problems during service or for many years thereafter.  Rather, the separation examination was normal and he did not report any pertinent symptomatology for many years after service.  The remote assertions of the Veteran are inconsistent with the clinical evidence of record.   

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

In this case, the inconsistencies between the Veteran's statements made to health care providers during the nearly 40 years since service and those made during the course of his claim for compensation benefits, weigh heavily against the Veteran's credibility as to the etiology of the claimed acquired psychiatric disorder, however diagnosed.  The Board has considered and weighed the Veteran's statements and finds his statements made in connection with his claim for VA compensation benefits to be of minimal probative worth.  Waters v. Shinseki, 601 F.3d1274 (2010).  In sum, there is no reliable evidence linking the Veteran's acquired psychiatric disorder, including PTSD, to service.  

For the foregoing reasons, the preponderance of the evidence is against the claims for entitlement to service connection for PTSD or an acquired psychiatric disorder other than PTSD, and the benefit-of-the-doubt doctrine is not for application.


ORDER

Service connection for a left leg, hip, and/or knee disorder is denied.

Service connection for a right knee disorder is denied.

Service connection for a prostate disorder is denied.

Service connection for diabetes mellitus is denied. 

Service connection for an acquired psychiatric disorder is denied.

Service connection for PTSD is denied.


REMAND

The Veteran asserts that the symptoms of his service-connected bilateral pes planus are more severe than presently evaluated.  In the April 2015 VA Form 9, the Veteran reported that his symptoms worsened since his last examination.  The Board observes that the Veteran was last afforded a VA examination in March 2014.  As such, the Board finds that the Veteran should be afforded a new VA examination in order to accurately evaluate the current severity of his service-connected bilateral pes planus on appeal.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  See also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).   

Furthermore, VA must make all necessary efforts to obtain relevant records in the possession of a Federal agency.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   All available VA treatment records for the disability on appeal should be associated with the Veteran's claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should take appropriate steps to obtain and associate with the record copies of the Veteran's VA treatment records, if any, associated with the claim on appeal.

2.  Schedule the Veteran for a VA foot examination to ascertain the current severity and manifestations of his service-connected bilateral pes planus.

The claims file should be made available to the examiner for review in connection with the examination.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

3.  After completing any additional notification or development deemed necessary, the Veteran's claim for an increased rating for his bilateral pes planus should be readjudicated.  If the claim remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


